Exhibit 10.29

 


WAIVER AND CONSENT
 
Reference is made to the Securities Purchase Agreement dated as of April 16,
2015 (the “Purchase Agreement”) , among Uni-Pixel , Inc. (the “Company”), Hudson
Bay Master Fund Ltd. (“Hudson Bay”) and Capital Ventures International (“CVI”).
Terms used in this Waiver and Consent (the “Waiver”) and not otherwise defined
herein shall have the meanings set forth in the Purchase Agreement.
 
This Waiver is delivered on November 23, 2015 pursuant to Section 9(e) of the
Purchase Agreement by Hudson Bay as the holder of a majority of the aggregate
number of Registrable Securities. In addition, reference is made to Section 15
of the Senior Secured Convertible Notes issued pursuant to the Purchase
Agreement (collectively, the “Notes”), which  provides that  an amendment can be
made to the Notes by the written consent by Hudson Bay as the holder of a
majority of the aggregate principal amount of the Notes then outstanding, and
such amendment shall be binding upon the other holders of the Notes.
 
Pursuant to this Waiver, notwithstanding Section 40) of the Purchase Agreement,
the Company may issue warrants (the “New Warrants”) in the public offering being
announced by the Company on November 23, 2015 (the “Offering”) that contain
anti-dilution adjustments in price or share amounts in the event the Company
issues or sells, or is deemed to have issued or sold, any Common Stock
(including the issuance or sale of Common Stock owned or held by or for the
account of the Company), but excluding Common Stock deemed to have been issued
or sold by the Company in connection with any excluded securities as specified
in such warrants, for a consideration per share less than a price equal to the
exercise price of such warrants in effect immediately prior to such issue or
sale or deemed issuance or sale. As consideration for the foregoing, the Company
will exchange the existing warrants issued to Hudson Bay and CVI pursuant to the
Purchase Agreement (the “Old Warrants”) for warrants to purchase an equivalent
number of shares of Common Stock as can be purchased under the Old Warrants and
with terms equivalent to the New Warrants being issued in the Offering (the “New
Warrants”). The New Warrants are substantially in the form attached hereto as
Exhibit A. Such exchange for the New Warrants will occur upon the closing of the
Offering, and delivery of the Old Warrants to the Company for cancellation and
exchange into the New Warrants. All references in the Transaction Documents to
“Warrants” shall, upon the exchange, refer to the New Warrants. For the purposes
of Rule 144 of the Securities Act, the Company acknowledges and agrees that the
holding period the New Warrants may be tacked onto the holding period of the Old
Warrants and the Company agrees not to take a position contrary thereto.
 
The Company represents and warrants that (1) the issuance of the New Warrants is
duly authorized and, upon issuance, the New Warrants shall be validly issued and
free from all taxes, liens and charges with respect to the issue thereof and (2)
upon exercise of the New Warrants in accordance with the New Warrants, the
shares issued pursuant thereto will be validly  issued, fully paid and
nonassessable and free from all preemptive or similar  rights, taxes, liens  and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock.
 
Furthermore, upon the exchange of the Old Warrants for the New Warrants, Section
29(gg) of the Notes shall be amended to provide that the “Interest Rate,” as
such term is defined in the Notes, is 4.00% per annum, subject to adjustment as
set forth in Section 2 of the Notes, and not 9.00% per annum, subject to
adjustment as set forth in Section 2 of the Notes, as provided when the Notes
were issued.
 
 
 

--------------------------------------------------------------------------------

 
 
Except as otherwise expressly provided herein, this Waiver shall not constitute
a waiver of any provision of the Purchase Agreement or of any other Transaction
Document.
 
On or before 8:30a.m., New York City time, on the first Business Day after this
Waiver has been executed , the Company shall file a Current Report on Form 8-K
describing the terms of the transactions contemplated hereby and the Offering in
the form required by the 1934 Act and attaching this Waiver and the material
transaction documents of the Offering (including, without limitation, the form
of the New Warrant, the “8-K Filing”). From and after the filing of the 8-K
Filing with the SEC, Hudson Bay shall not be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries or
any  of  their  respective officers, directors, employees, affiliates or agents,
that is not disclosed in the 8-K Filing. In addition, effective upon the filing
of the 8-K Filing, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company, any of its Subsidiaries or any of their respective
officers, directors, employees, affiliates or agents, on the one hand, and
Hudson Bay or any of their affiliates, on the other hand, shall terminate and
shall be of no further force or effect. The Company shall not, and shall cause
each of its Subsidiaries and its and each of their respective officers,
directors, employees and agents, not to, provide Hudson Bay with any material,
nonpublic information regarding the Company or any of its Subsidiaries from and
after the  date hereof without the express prior written consent of Hudson Bay.
To the extent that the Company  delivers  any material, non-public information
to Hudson Bay without Hudson Bay's prior written consent, the Company hereby
covenants and agrees that Hudson Bay shall  not  have  any  duty  of
confidentiality to the Company, any of its Subsidiaries or any of their
respective  officers, directors, employees, affiliates or agents with respect
to, or a duty to the Company, any of its Subsidiaries or any of their respective
officers, directors, employees, affiliates or agents not to trade on the basis
of, such material, non-public information. The Company understands and confirms
that Hudson Bay will rely on the foregoing representations in effecting
transactions in securities of the Company.
 
This Waiver may be executed in any number of counterparts, each of which when so
executed and delivered shall be an original, but all of which  shall constitute
one and the same instrument. Delivery of an executed counterpart to this Waiver
by electronic mail or facsimile transmission shall be effective as an original
and shall constitute a representation that an original will be delivered. This
Waiver shall be governed by, and shall be construed and enforced in accordance
with, the laws of the State of New York.
 
HUDSON BAY MASTER FUND LTD.
 
 
By: /s/ George Antonopoulos                        
Name: George Antonopoulos
Title: Authorized Signatory


 
 

--------------------------------------------------------------------------------

 
 
 
Acknowledged and Agreed:
 
 
UNI-PIXEL, INC.
 
 
By: /s/ Jeff Hawthorne                                     
Name: Jeff Hawthorne
Title: CEO
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Form of Warrant
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 